DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-6 were previously pending and subject to a non-final office action mailed 08/21/2020. Claims 1-6 were amended; no claim was cancelled, or added in a reply filed 11/20/2020. Therefore claims 1-6 are currently pending and subject to the final office action below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 was considered by the examiner.
Response to Arguments
Applicant’s arguments, see remarks p. 5, filed 11/20/2020, with respect to 112f interpretation have been fully considered and are persuasive.  The 112f interpretation of claims 1-4 has been withdrawn. 
Applicant's arguments filed 11/20/2020 in regards to 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are patent eligible because they do not recite an abstract idea that falls within the abstract idea groupings (remarks p. 7). Examiner respectfully disagrees. 
As stated in the non-final office action dated 08/20/2020, the claims are directed to an abstract idea because under its broadest reasonable interpretation allows for commercial interactions and managing interactions between people which are both certain methods of organizing human activity. The claims recites the aforementioned abstract idea because they allow a car renter to commercial interact with the rental car service to rent a car. The claims also manage the interaction between the renter and the car rental service. Accordingly, the claims recite an abstract idea without integrating said abstract idea into a practical application or providing significantly more limitations. Thus, the claims are not patent eligible. 
Applicant’s arguments with respect to the 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  “CPU is futher programmed” should read “CPU is further programmed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1, 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “storing a movement range selected by a user from a plurality of movement ranges, the plurality of movement ranges including (i) a first movement range allowing 5the electric vehicle to move therein when the electric vehicle is rented and (ii) a second movement range being different from the first movement range and including a smaller number of stations each serving as a base for renting the electric vehicle than the first movement range; setting a rental fee for the electric vehicle based on the selected movement 10range; and setting a lower rental fee when the second movement range is selected than when the first movement range is selected”.
The limitations of above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements such as CPU (claim 1); power storage device (claim 5); a server (claim 6). These additional elements are recited at a high level of generality which amounts to simple instructions of applying the abstract idea into a computer environment. Additionally, claim 1, 5 and 6 recite “an electric vehicle with a power storage device mounted 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 2 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (number of stations with an electric charging device is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 3 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (number of stations with a quick electric charging device is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 4 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima (US 2016/0273927) in view of Kocher (US 2011/0074350).
As per claim 1, Kitajima discloses a rental fee setting apparatus configured to set a rental fee for an electric vehicle comprising a power storage device mounted therein (fig. 3, paragraph 20), the rental fee setting apparatus comprising a central processing unit (CPU), and the CPU programmed to:
store a movement range selected by a user from a plurality of movement ranges, the plurality of movement ranges including (i) a first movement range allowing the electric vehicle to move therein when the electric vehicle is rented and (ii) a second movement range being different from the first movement range and including a smaller number of stations each serving as a base for renting the electric vehicle than the first movement range (fig. 6-8, paragraph 41, 49, 56, 60 and 144-150, the system stores various movements for rental of an electric vehicle as shown on fig. 6. One movement comprises less EV pool stations along the way than another); and 
set a rental fee for the electric vehicle based on the selected movement range (paragraph 13, 17, 49, 60, 62, the fare for the chosen movement is calculated. A movement with an EV pool exchange along the way is priced higher than a charging 
set a lower rental fee when the second movement range is selected than when the first movement range is selected (paragraph 13, 17, 49, 60, 62, A movement with a charging station along the way is priced cheaper than one with an EV pool. Examiner interprets a route with a charging station along the way instead of an EV pool as the second movement)
In regards to the following limitation: wherein each of stations in the first movement range is selectable as a place for renting or returning the electric vehicle when the electric vehicle is used in the first movement range, and each of stations in the second movement range is selectable as a place for renting or returning the electric vehicle when the electric vehicle is used in the second movement range.
Kitajima discloses a selectable network of EV pools where vehicle are parked and rented and a network of charging station where vehicle are charged. However, Kitajima does not disclose that vehicle are able to be rented and returned to the charging station. 
But, Kocher discloses an electric vehicle charging station where vehicle are charged but also rented and returned (fig. 3, paragraph 5 and 13).  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of charging/return stations of Kocher for the charging station of Kitajima. 


As per claim 5, Kitajima discloses a method for setting a rental fee for an electric vehicle comprising a power storage device mounted therein, the method comprising (fig. 3, paragraph 20):
storing a movement range selected by a user from a plurality of movement ranges, the plurality of movement ranges including (i) a first movement range allowing 5the electric vehicle to move therein when the electric vehicle is rented and (ii) a second movement range being different from the first movement range and including a smaller number of stations each serving as a base for renting the electric vehicle than the first movement range (fig. 6-8, paragraph 41, 49, 56, 60 and 144-150, the system stores various movements for rental of an electric vehicle as shown on fig. 6. One movement comprises less EV pool stations along the way than another); and 
setting a rental fee for the electric vehicle based on the selected movement 10range (paragraph 13, 17, 49, 60, 62, the fare for the chosen movement is calculated. A movement with an EV pool exchange along the way is priced higher than a charging station along the way. Examiner interprets a route with a charging station along the way instead of an EV pool as the second movement)
setting a lower rental fee when the second movement range is selected than when the first movement range is selected (paragraph 13, 17, 49, 60, 62, A movement with a charging station along the way is priced cheaper than one with an EV pool. 
In regards to the following limitation: wherein each of stations in the first movement range is selectable as a place for renting or returning the electric vehicle when the electric vehicle is used in the first movement range, and each of stations in the second movement range is selectable as a place for renting or returning the electric vehicle when the electric vehicle is used in the second movement range.
Kitajima discloses a selectable network of EV pools where vehicle are parked and rented and a network of charging station where vehicle are charged. However, Kitajima does not disclose that vehicle are able to be rented and returned to the charging station. 
But, Kocher discloses an electric vehicle charging station where vehicle are charged but also rented and returned (fig. 3, paragraph 5 and 13).  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of charging/return stations of Kocher for the charging station of Kitajima. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per claim 6, Kitajima A rental fee setting system comprising:
an electric vehicle including a power storage device mounted therein (fig. 3, paragraph 20)

store a movement range selected by a user from a plurality of movement ranges, the plurality of movement ranges including (i) a first movement range allowing the electric vehicle to move therein when the electric vehicle is rented and (ii) a second - 29 -TSN201706254US00: 9170634US01 movement range being different from the first movement range and including a smaller number of stations each serving as a base for renting the electric vehicle than the first 10movement range (fig. 6-8, paragraph 41, 49, 56, 60 and 144-150, the system stores various movements for rental of an electric vehicle as shown on fig. 6. One movement comprises less EV pool stations along the way than another); and 
set a rental fee for the electric vehicle based on the selected movement range (paragraph 13, 17, 49, 60, 62, the fare for the chosen movement is calculated. A movement with an EV pool exchange along the way is priced higher than a charging station along the way. Examiner interprets a route with a charging station along the way instead of an EV pool as the second movement)
set a lower rental fee when the second movement range is selected than when the first movement range is selected (paragraph 13, 17, 49, 60, 62, A movement with a charging station along the way is priced cheaper than one with an EV pool. Examiner interprets a route with a charging station along the way instead of an EV pool as the second movement)
In regards to the following limitation: wherein each of stations in the first movement range is selectable as a place for renting or returning the electric vehicle when the 
Kitajima discloses a selectable network of EV pools where vehicle are parked and rented and a network of charging station where vehicle are charged. However, Kitajima does not disclose that vehicle are able to be rented and returned to the charging station. 
But, Kocher discloses an electric vehicle charging station where vehicle are charged but also rented and returned (fig. 3, paragraph 5 and 13).  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of charging/return stations of Kocher for the charging station of Kitajima. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima (US 2016/0273927) in view of Kocher (US 2011/0074350), as disclosed in the rejection of claim 1, in view of Tremblay (US 2015/0149221).
As per claim 2, Kitajima discloses wherein when a number of the stations with an electric charging device in the first movement range is different from a number of the stations with an electric charging device in the second movement range (fig. 6 shows a route from departure to e Point disembarking point where there are two charging station and another route where there is only one charging station between the same point).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Tremblay in the teaching of Kitajima in view of Kocher in order to expand the available options for charging an electric vehicle (paragraph 7).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima (US 2016/0273927) in view of Kocher (US 2011/0074350), as disclosed in the rejection of claim 1, in view of Tremblay (US 2015/0149221) and Takai (US 2015/0357837).
As per claim 3, Kitajima discloses wherein when a number of the stations with an electric charging device in the first movement range is different from a number of the stations with an electric charging device in the second movement range (fig. 6 shows a route from departure to e Point disembarking point where there are two charging station and another route where there is only one charging station between the same point).
However, Kitajima in view of Kocher does not disclose but Tremblay discloses the CPU is further programmed to set different rental fees for the movement ranges (paragraph 180, the customer is charged a fee for the charging server based on the number of charges expected to happen).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Tremblay in the 
However, Kitajima in view of Kocher and Tremblay does not disclose but Takai discloses that the electric charging device is a quick electric charging device (paragraph 150-153, two modes of charging are disclosed a slow mode and quick mode).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Takai in the teaching of Kitajima in view of Kocher and Tremblay, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628